        Case 01-39517-sgj7 Doc 288 Filed 08/03/20               Entered 08/03/20 14:23:52     Page 1 of 1




 The following constitutes the ruling of the court and has the force and effect therein described.




 Signed August 3, 2020
______________________________________________________________________


BTXN 210 (rev. 05/16)
                                      UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS


In Re:                                                      §
Nortex Drug Distributors, Inc.                              §    Case No.: 01−39517−sgj7
                                                            §    Chapter No.: 7
                                          Debtor(s)         §


        ORDER DENYING APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS
    The Court finds that Tarrant County filed an Application for Payment of Unclaimed Funds on 06/17/2020 in the
amount of $13,048.30.

      The Court, after review of the application, finds:

     no funds are on record for the claimant
     no documents of proof are provided with the application
     insufficient documentation has been provided with the application
     required Form AO 213 not provided with the application
     the application was not served on the US Attorney
     Other: A photocopy of an official government identification card. Refer to
     Instructions item #3 − Required supporting documentation, see item #2.


      It is therefore ORDERED that the Application for Payment of Unclaimed Funds is denied without prejudice.

                                                 # # # End of Order # # #
